                                                         1   KNOX, LEMMON & ANAPOLSKY, LLP
                                                             THOMAS S. KNOX (SBN 073384)
                                                         2   2339 Gold Meadow Way, Suite 205
                                                             Gold River, CA 95670
                                                         3   Telephone: (916) 498-9911
                                                             Facsimile: (916) 498-9991
                                                         4
                                                             Attorneys for Defendant
                                                         5   THE PUBLIC GROUP, LLC,
                                                             a Utah limited liability company
                                                         6

                                                         7

                                                         8                                   UNITED STATES DISTRICT COURT
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9                                  EASTERN DISTRICT OF CALIFORNIA
                                                        10
       TELE: (916) 498-9911 FAX: (916) 498-9991
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                        11   CHRISTINE L. BAILEY                               CASE NO. 2:15-CV-01725-TLN-DB

                                                        12            Plaintiff,

                                                        13   v.                                                STIPULATION AND ORDER
                                                                                                               EXTENDING TIME FOR DEFENDANT TO
                                                        14   MICHAEL J. MacFARLAND,                            REPLY TO THE OPPOSITIONS TO THE
                                                             and THE PUBLIC GROUP, a Utah                      MOTIONS TO DISMISS
                                                        15   Limited Liability Company; and DOES 1-
                                                             20, inclusive,
                                                        16
                                                                      Defendants.
                                                        17
                                                                                                               Date action filed: August 13, 2015
                                                        18                                                     Trial Date:        TBA

                                                        19

                                                        20                     STIPULATION EXTENDING TIME FOR DEFENDANT
                                                                          TO REPLY TO THE OPPOSITIONS TO THE MOTIONS TO DISMISS
                                                        21

                                                        22           Pursuant to Federal Rules of Civil Procedure, Rule 6, and Local Rule 144, Plaintiff
                                                        23 CHRISTINE L. BAILEY (“Plaintiff”) and Defendant THE PUBLIC GROUP, LLC, a Utah limited

                                                        24 liability company (“Defendant”), by and through their attorneys of record, hereby stipulate that:

                                                        25        1. On August 31, 2018, the Court issued its Order Granting Defendant’s Motion to Dismiss for
                                                        26 Lack of Subject Matter Jurisdiction with Leave to Amend (Docket No. 36.);
                                                        27
                                                                                                                1
                                                        28                         STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANT
                                                                                   TO REPLY TO THE OPPOSITIONS TO THE MOTIONS TO DISMISS
                                                         1      2. On September 27, 2018, Plaintiff filed its Second Amended Complaint and Demand for Jury

                                                         2 Trial (Docket No. 37.);

                                                         3      3. On October 8, 2018, Defendant filed its Motion to Dismiss for Lack of Subject Matter

                                                         4 Jurisdiction (Docket No. 38.);

                                                         5      4. On October 11, 2018, Defendant filed its Motion to Dismiss Second, Fifth, Seventh & Tenth

                                                         6 Claims for Relief from Second Amended Complaint (Docket No. 39.);

                                                         7      5. On November 21, 2018, Plaintiff filed its Opposition to Motion to Dismiss for Lack of Subject

                                                         8 Matter Jurisdiction (Docket No. 40.);
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9      6. On November 21, 2018, Plaintiff also filed its Motion to Substitute Deceased Party (Docket No.

                                                        10 41.);
       TELE: (916) 498-9911 FAX: (916) 498-9991
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                        11      7. On November 21, 2018, Plaintiff also filed its Memorandum of Points and Authorities in

                                                        12 Support of Plaintiff’s Motion to Substitute Deceased Party (Docket No. 42.);

                                                        13      8. On November 21, 2018, Plaintiff also filed its Opposition to Motion to Dismiss for Lack of

                                                        14 Subject Matter Jurisdiction (Docket No. 43.);

                                                        15      9. Plaintiff’s Opposition to Motion to Dismiss for Lack of Subject Matter Jurisdiction (Docket No.

                                                        16 43.) was inadvertently miscaptioned and intended to be Plaintiff’s Opposition to Motion to Dismiss the

                                                        17 Second, Fifth, Seventh and Tenth Causes of Action;

                                                        18      10. Plaintiff will file an Erratum to the Opposition to Motion to Dismiss for Lack of Subject Matter

                                                        19 Jurisdiction (Docket No. 43.) to correct the caption;

                                                        20      11. The deadline for Defendant to file its Reply to the Opposition to Motion to Dismiss for Lack of

                                                        21 Subject Matter Jurisdiction (Docket No. 40.) will be extended from November 29, 2018 until and

                                                        22 including December 27, 2018;

                                                        23      12. The deadline for Defendant to file its Reply to the Opposition to Motion to Dismiss for Lack of

                                                        24 Subject Matter Jurisdiction (Docket No. 43.) will be extended from November 29, 2018 until and

                                                        25 including December 27, 2018;

                                                        26
                                                        27
                                                                                                                2
                                                        28                     STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANT
                                                                               TO REPLY TO THE OPPOSITIONS TO THE MOTIONS TO DISMISS
                                                         1      13. The hearing date for Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

                                                         2 (Docket No. 38.) will be extended from December 6, 2018 at 2:00 p.m. until January 10, 2019 at 2:00

                                                         3 p.m., to be heard concurrently with Plaintiff’s Motion to Substitute Deceased Party;

                                                         4      14. The hearing date for Defendant’s Motion to Dismiss Second, Fifth, Seventh & Tenth Claims for

                                                         5 Relief from Second Amended Complaint (Docket No. 39.) will be extended from December 6, 2018 at

                                                         6 2:00 p.m. until January 10, 2019 at 2:00 p.m., to be heard concurrently with Plaintiff’s Motion to

                                                         7 Substitute Deceased Party;

                                                         8      15. The need for these extensions became apparent to counsel for Plaintiff and Defendant during a
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9 telephone conference on November 26, 2018;

                                                        10      16. This is the first such extension of time for Defendant to reply to Docket Nos. 40 and 43; and
       TELE: (916) 498-9911 FAX: (916) 498-9991
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                        11      17. This is the first such extension of time for the hearing date for Docket Nos. 38 and 39.

                                                        12                                                Respectfully submitted,

                                                        13 Dated: November 27, 2018                       KNOX, LEMMON & ANAPOLSKY, LLP
                                                        14
                                                                                                          By: __/s/ Thomas S. Knox_____________
                                                        15                                                THOMAS S. KNOX, Attorneys for
                                                                                                          THE PUBLIC GROUP, LLC
                                                        16

                                                        17
                                                             Dated: November 27, 2018                       CAROLE M. POPE, a Professional Corporation
                                                        18
                                                                                                           By: __/s/ Carole M. Pope_____________
                                                        19
                                                                                                           CAROLE M. POPE, Attorney for
                                                        20                                                 CHRISTINE L. BAILEY

                                                        21

                                                        22
                                                                                                            ORDER
                                                        23

                                                        24         Having reviewed the parties’ Stipulation Extending Time for Defendant to Reply to the

                                                        25 Oppositions to the Motions to Dismiss, and good cause appearing, IT IS HEREBY ORDERED that the

                                                        26 deadline for Defendants to file their replies to the Oppositions to the Motions to Dismiss (Docket Nos.
                                                        27
                                                                                                                3
                                                        28                     STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANT
                                                                               TO REPLY TO THE OPPOSITIONS TO THE MOTIONS TO DISMISS
                                                         1 40 and 43.) whether by means of an Answer, a Motion under Rule 12 of the Federal Rules of Civil

                                                         2 Procedure or other appropriate motion, will be extended from November 29, 2018 until and including

                                                         3 December 27, 2018.

                                                         4         IT IS FURTHER ORDERED that the hearing date for Defendant’s Motions to Dismiss (Docket

                                                         5 Nos. 38 and 39.) will be continued to January 10, 2019 at 2:00 p.m. from December 6, 2018 at 2:00 p.m.,

                                                         6 to be heard concurrently with Plaintiff’s Motion to Substitute Deceased Party (Docket No. 41.).

                                                         7

                                                         8 Dated: November 28, 2018
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9

                                                        10
       TELE: (916) 498-9911 FAX: (916) 498-9991
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                        11

                                                        12                                                 Troy L. Nunley
                                                                                                           United States District Judge
                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26
                                                        27
                                                                                                              4
                                                        28                     STIPULATION AND ORDER EXTENDING TIME FOR DEFENDANT
                                                                               TO REPLY TO THE OPPOSITIONS TO THE MOTIONS TO DISMISS
